FRANKLIN TEMPLETON INVESTMENTS ONE FRANKLIN PARKWAY SAN MATEO, CA 94403-1906 August 18, 2016 VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549-9303 Attention: Ms. Karen Rossotto Re: Franklin Federal Tax-Free Income Fund (the “Registrant” or “Federal Tax-Free Fund”) File No. 333-212548 Dear Ms. Rossotto: On behalf of the Registrant, below are the Registrant’s responses to the comments conveyed telephonically by you on August 15, 2016 to Kenneth L. Greenberg of Stradley Ronon Stevens & Young, LLP with regard to the Registrant’s registration statement on Form N-14 (the “Registration Statement”) relating to the proposed reorganization of the Franklin Insured Tax-Free Income Fund (the “Insured Tax-Free Fund”) into the Federal Tax-Free Fund. The Registration Statement was filed with the U.S. Securities and Exchange Commission (“SEC”) on July 15, 2016 under Rule 488 under the Securities Act of 1933 (the “Securities Act”). Below we have provided your comments (in bold) and the Registrant’s response to each comment. These responses will be incorporated into a filing to be made pursuant to Rule 485(b) of the Securities Act.
